DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/26/2022 has been entered.



Response to Amendment
Received 09/26/2022

	Claim(s) 1-6, 10-17, and 19-21 are pending.
	Claim(s) 1, 3, 6, 10, 12-16, and 19-21 have been amended.
Claim(s) 7-9 and 18 have been cancelled.
The 35 USC § 112(b) rejection of claim(s) 15 has been withdrawn in view of the amendments received on 09/26/2022.
The 35 U.S.C § 103 rejection to claim(s) 1-6, 10-17, and 19-21 have been fully considered in view of the amendments received on 09/26/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 09/26/2022


	Regarding independent claim(s) 1:

Applicant’s arguments (Remarks, Page 9: ¶ 3), filed 09/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Yin et al. (US PGPUB No. 20220092227 A1) fails to disclose the newly amended subject matter associated with the equirectangular panorama image. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Yin et al., in view of Baldwin et al. (US PGPUB No. 20180367732 A1), in view of Lee et al. (US PGPUB No. 20180268220 A1), and further in view of Gausebeck et al. (US PGPUB No. 20190026958 A1).

Applicant’s arguments (Remarks, Page 10: ¶ 2), filed 09/26/2022, with respect to the rejection(s) of claim(s) 1, 10, and 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Yin et al. fails to disclose the newly amended subject matter associated with the equirectangular panorama image and temporally aligning the inertial data with the image data. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claim 19:

Applicant’s arguments (Remarks, Page 10: ¶ 2), filed 09/26/2022, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Yin et al. fails to disclose the newly amended subject matter associated with estimating focal lengths needed to generate the equirectangular panorama image. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 




Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive; as expressed below.
	
Regarding dependent claim 18:

Applicant argues (Remarks, Page 9, ¶ 2), “With regard to claim 18, Applicant disagrees with the Office’s position (see Office Action, page 19) in which the Office Action alleges that Yin ([0044-0048] and FIGs. 2A-D) discloses ‘implicit equirectangular projection...’ There is no such teaching or suggestion in Yin (or Baldwin or Lee) regarding an equirectangular projection or equirectangular panorama image. For example, representative FIG. 2C of Yin (as cited in the rejection of claim 18) and Applicant’s FIG. 6 (partial) is reproduced below for comparison.”
The Examiner disagrees. Although Fig. 6 of the disclosure illustrates a different form/type of an equirectangular projection, however Applicant’s arguments fail to view that an equirectangular projection can be expressed in more than one manner. As defined as rectangular projection (Wolfram; An equirectangular projection is a cylindrical equidistant projection, also called a rectangular projection, plane chart, plate carre, or unprojected map, in which the horizontal coordinate is the longitude and the vertical coordinate is the latitude, so the standard parallel is taken as                         
                            ∅
                             
                            1
                            =
                            0
                        
                     [Weisstein, Eric W. "Equirectangular Projection." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/EquirectangularProjection.html]).
Furthermore, the subject matter of “a panorama image having an equirectangular project” (as recited within claim 18) is broader than the inferred “equirectangular panorama image”, wherein a panorama image having a rectangular projection is addressed within the illustration of Fig. 2D of Yin et al. (Yin; “FIG. 2D continues the examples of FIGS. 2A-2C, and illustrates a panorama image 255d that is acquired separately from the images captured at the acquisition locations 210 of FIG. 1B for use in generating a floor plan for the building 198 (additional details related to an example display of a floor plan for the building 198 are discussed below with respect to FIG. 2D and elsewhere herein)—instead, panorama image 255d is acquired in this example at a time after the generation of the floor plan for building 198, and for use in associating the panorama image 255d with a position on a floor plan for the building 198 that corresponds to the acquisition location of the panorama image 255d. In this example, the panorama image 255d is a 180° panorama image taken from an acquisition location in the northwest quadrant of the living room, and includes 180° of horizontal coverage around a vertical axis (e.g., a half circle showing approximately the northern quarter of the living room), and with the x and y axes of the image's visual contents being aligned with corresponding horizontal and vertical information in the room (e.g., the border between two walls, the border between a wall and the floor, the bottoms and/or tops of windows and doors, etc.). In this example, the image capture begins with a camera orientation in a western direction, corresponding to a relative starting horizontal direction of 0° for the panorama image 255d, and continues in a half circle, with a relative 90° horizontal direction for this panorama image then corresponding to the northern direction, and a relative 180° horizontal direction for this panorama image corresponding to the eastern direction. If a full 360° panorama image had instead been captured from that same starting direction, it would include the same directional information as noted above for the 180° panorama image, and would further include a relative 270° horizontal direction for the 360° panorama image corresponding to the southern direction, and a relative 360° ending horizontal direction for the 360° panorama image being back to the western direction. Using such a panorama image 255d, various subsets of the panorama image may be displayed to an end-user (not shown) in a manner similar to that of perspective images 250a-250b of FIGS. 2A-2B, with an example subset 250d shown as part of the panorama image 255d-while not separately shown on panorama image 255d, a subset portion of it that is similar to the first perspective image 250a is available in a right portion of the panorama image 255d, while a left subset portion of the panorama image 255d contains visual data similar to that of the perspective image 250b. Since the panorama image 255d does not extend to a full 360° horizontal degrees in this example, a subset portion of it corresponding to perspective image 250c is not available, but if a 360° panorama image was instead acquired from acquisition location 265 (as discussed further below with respect to image angular descriptor 270), such a 360° panorama image would include a subset portion with visual information similar to that of perspective image 250c” [¶ 0047]).
Therefore, Applicant’s arguments are not persuasive. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., US PGPUB No. 20220092227 A1, hereinafter Yin, in view of Baldwin et al., US PGPUB No. 20180367732 A1, hereinafter Baldwin, in view of Lee et al., US PGPUB No. 20180268220 A1, hereinafter Lee, and further in view of Gausebeck et al., US PGPUB No. 20190026958 A1, hereinafter Gausebeck.


Regarding claim 1, Yin discloses a non-transitory medium with instructions stored thereon (Yin; one or more memories (i.e. non-transitory medium) with instructions stored thereon [¶ 0069, ¶ 0071, ¶ 0073, and ¶ 0075]; moreover, non-transitory CRM [¶ 0183-0185]) that, when executed by a processor of a computing device, cause the computing device to perform operations (Yin; the instructions, as addressed above, that cause the computing device to perform operations when executed by a processor of a computing device [¶ 0069, ¶ 0071, ¶ 0073, and ¶ 0075]) comprising:
receiving input that is indicative of a request to establish a layout of an interior space that includes a series of junctures (Yin; performing operations, as addressed above, comprises receiving input that is indicative of a request/acquisition to establish a layout of an interior space that includes a series of junctures/links [¶ 0033, ¶ 0035, ¶ 0038], as illustrated within Figs. 1A-B; moreover, generation of a floor plan associated with a series of linked images [¶ 0047-0048], as illustrated within Fig. 2D), each of which represents a point at which a different pair of vertically planar surfaces are joined (Yin; the series of junctures/links, as addressed above, each of which represents a point at which a different pair of vertically planar surfaces are joined [¶ 0033, ¶ 0037-0038, and ¶ 0040-0041]; moreover, horizontal and vertical alignment of visual content containing to a room [¶ 0047-0048]);
a user to generate a panorama image by panning a camera across the interior space (Yin; performing operations, as addressed above, comprises a user to generate a panorama image by panning a camera across the interior space [¶ 0025, ¶ 0029, and ¶ 0039-0040]; moreover, generating a panorama [¶ 0037-0038 and ¶ 0047-0048]), so as to image the interior space in 360 degrees along a horizontal plane (Yin; so as to image the interior space in 360 degrees along a horizontal plane (via rotation around the vertical axis) [¶ 0037-0039 and ¶ 0047-0048);
acquiring the panorama image of the interior space that is generated by the camera (Yin; performing operations, as addressed above, comprises acquiring the panorama image of the interior space that is generated by the camera [¶ 0033, ¶ 0037-0038, and ¶ 0040-0041]; moreover, panorama images acquired from captured images [¶ 0032 and ¶ 0047-0048]);
causing a capture session to be customized by configuring a capture parameter of the camera (Yin; causing a capture session to be customized by configuring a capture parameter (i.e. identifier and/or location) of the camera [¶ 0025 and ¶ 0039-0040]; moreover, acquisition locations [¶ 0025 and ¶ 0037-0038]);
applying a trained model to the image data to produce a series of outputs (Yin; performing operations, as addressed above, comprises applying a trained model [¶ 0035 and ¶ 0063] to the image data to produce a series of outputs [¶ 0055-0057]; moreover, FPSDM associated with trained models  [¶ 0052 and ¶ 0092] and predictive floor plans [¶ 0011-0012, ¶ 0095, and ¶ 0100]), wherein each output in the series of outputs is representative of a corresponding juncture that is predicted by the trained model based on an analysis of the panorama image (Yin; each output in the series of outputs is representative of a corresponding juncture that is predicted by the trained model based on an (indirect) analysis of the panorama image [¶ 0026, ¶ 0035, and ¶ 0055-0056]; moreover, the prediction of room type information and inter-rom connection/adjacency information [¶ 0059]; and moreover, inter-room connection type edges [¶ 0060-0061]); 
establishing the layout of the interior space based on the series of outputs (Yin; establish the layout of an interior space, as addressed above, based on the series of outputs [¶ 0055-0057 and ¶ 0094-0095]; moreover, establishing of a floor plan associated with a series of linked images [¶ 0047-0048 and ¶ 0100]) by:
predicting, for each output in the series of outputs, a spatial position of the corresponding juncture in a context of a coordinate system (Yin; establishing the layout of the interior space based on the series of outputs, as addressed above, by predicting a spatial position of the corresponding juncture in a context of an implicit coordinate system [¶ 0055-0056 and ¶ 0059] for each output in the series of outputs [¶ 0055-0056], as illustrated within Fig. 2I; wherein, the coordinate system is implicit, given distance metrices [¶ 0017 and ¶ 0029] as well as the configuration of a floor plan [¶ 0047-0048, ¶ 0050, and ¶ 0054], as illustrated within Fig. 2D; moreover, image capture and analysis as well as mapping information and generation manager [¶ 0029-0030] as part of the FPSDM [¶ 0026, ¶ 0028, and ¶ 0035]), and calculating dimensions of the interior space based on the spatial positions predicted for the series of outputs (Yin; establishing the layout of the interior space based on the series of outputs, as addressed above, by calculating dimensions of the interior space based on the spatial positions predicted for the series of outputs [¶ 0015, ¶ 0024, and ¶ 0048]; moreover, attribute information of a room [¶ 0051]; such that, dimension information is also retrievable [¶ 0072, ¶ 0088, and ¶ 0090]); and 
encoding information regarding the layout in a data structure that is associated with the interior space (Yin; encoding information regarding the layout in a data structure (i.e. spares graph) that is associated with the interior space [¶ 0015 and ¶ 0050-0052]).
Yin fails to explicitly disclose instructing a user to generate a panorama image;
causing a capture session to be customized by configuring a capture parameter of the camera, wherein the capture parameter comprises camera resolution, focus, and flash; 
acquiring, by the camera, inertial data and the panorama image of the interior spaces according to the customized capture session; 
generating an equirectangular panorama image by temporally aligning the inertial data with image data associated with the panorama image;
applying a trained model to the equirectangular image; and
analysis of the equirectangular image.
However, Baldwin teaches instructing a user to generate a panorama image by panning a camera across a space (Baldwin; instructing a user (via a user-interface) to generate a panorama image by panning a camera across a space [¶ 0019-0020 and ¶ 0027]).
Yin and Baldwin are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin, to incorporate instructing a user to generate a panorama image by panning a camera across a space (as taught by Baldwin), in order to improve computing power and storage capacity in relation with image processing (Baldwin; [¶ 0002]).
Yin as modified by Baldwin fails to disclose causing a capture session to be customized by configuring a capture parameter of the camera, wherein the capture parameter comprises camera resolution, focus, and flash; 
acquiring, by the camera, inertial data and the panorama image of the interior spaces according to the customized capture session; 
generating an equirectangular panorama image by temporally aligning the inertial data with image data associated with the panorama image;
applying a trained model to the equirectangular image; and
analysis of the equirectangular image.
However, Lee teaches applying a trained model to an image to produce a series of outputs (Lee; applying a trained model to the panorama image to produce a series of outputs [¶ 0042-0043], as illustrated within Fig. 3; wherein, RoomNet (i.e. trained model) [¶ 0006 and ¶ 0008-0009] is directly applied to an image to produce outputs [¶ 0073-0074]), wherein each output in the series of outputs is representative of a corresponding juncture that is predicted by the trained model based on an analysis of the image (Lee; each output in the series of outputs is representative of a corresponding juncture that is predicted by the trained model based on an analysis of the panorama image [¶ 0042-0043 and ¶ 0073-0074]; moreover, keypoint locations [¶ 0037-0038]).
Yin in view of Baldwin and Lee are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin, to incorporate applying a trained model to an image to produce a series of outputs, wherein each output in the series of outputs is representative of a corresponding juncture that is predicted by the trained model based on an analysis of the image (as taught by Lee), in order to provide accurate representation of an environment using imagery (Lee; [¶ 0005, ¶ 0030, and ¶ 0036]).
Yin as modified by Baldwin and Lee fails to disclose causing a capture session to be customized by configuring a capture parameter of the camera, wherein the capture parameter comprises camera resolution, focus, and flash; 
acquiring, by the camera, inertial data and the panorama image of the interior spaces according to the customized capture session;
generating an equirectangular panorama image by temporally aligning the inertial data with image data associated with the panorama image; and
a trained model to the equirectangular image; and
analysis of the equirectangular image.
However, Gausebeck teaches causing a capture session to be customized by configuring a capture parameter of the camera (Gausebeck; causing a capture session to be implicitly customized by configuring a capture parameter (i.e. auxiliary data) of the camera [¶ 0122-0124]; moreover, the native auxiliary data can include a variety of auxiliary data that can be directly used as input to one or more 3D-from-2D models (e.g., actual ground truth data provided by the capture device, actual capture position and orientation information, etc.) [¶ 0125 and ¶ 0132], as illustrated within Fig. 8 and Fig. 9; wherein, the capture session to be customized is implicit, given the control/management and/or predefining of data associated with the auxiliary data component [¶ 0124-0125, ¶ 0137, ¶ 0151, and ¶ 0163]), wherein the capture parameter comprises camera resolution, focus, and flash (Gausebeck; the capture parameter  (i.e. auxiliary data), as addressed above, comprises camera resolution (additionally lens distortion, gamma, tone mapping, black level, color space, and/or white balance), focus (i.e. focal length, FOV, lens distortion), and flash (i.e. lighting) [¶ 0123 and ¶ 0134-0135]); 
acquiring, by the camera, inertial data and the panorama image of the interior spaces according to the customized capture session (Gausebeck; acquiring inertial/motion data [¶ 0132] and the panorama image (associated with at least two images) of the interior spaces [¶ 0098-0099] according to the implicitly customized capture session by the camera as addressed above; moreover, controlled image capture parameters by a system  [¶ 0035-0037] and sensor/capture hardware [¶ 0063, ¶ 0095, and ¶ 0123], as illustrated within Fig. 8 and Fig. 9; moreover, inertial measurement unit (IMU) is associated with capturing motion data  and with scanning an environment to capture several images at different capture locations [¶ 0124]; wherein, systems 900 and 800 incorporate aspects of system 500 [¶ 0122-0123 and ¶ 0131]);
generating an equirectangular panorama image by temporally aligning the inertial data with image data associated with the panorama image (Gausebeck; generating an equirectangular panorama image [¶ 0101-0102 and ¶ 0106-0107] by (subjectively) temporally aligning the inertial data with image data associated with the panorama image (associated with at least two images)[¶ 0108-0110, ¶ 0129-0130, and ¶ 0138-0139]; moreover, alignment processes [¶ 0073-0074], such that the 2D images, derived 3D data respectively associated with the 2D images, visual feature data mapped to the derived 3D data geometry, and other sensor data and auxiliary data, can then be used as inputs to an algorithm that determines potential alignments between the different 2D images via coordinate transformations [¶ 0075]; wherein, the image data and auxiliary data have a relationship/correlation [¶ 0123-0125 and ¶ 0151-0153]); and
applying a trained model to the equirectangular panorama image to produce a series of outputs (Gausebeck; applying a trained model to the equirectangular panorama image to produce a series of implicit outputs [¶ 0100-0103]; moreover, derived data from image data using trained neural networks [¶ 0121 and ¶ 0126]), wherein each output in the series of outputs is representative of a corresponding depth that is predicted by the trained model based on an analysis of the equirectangular panorama image (Gausebeck; each implicit output in the series of implicit outputs is representative of a corresponding depth that is predicted [¶ 0030-0033] by the trained model based on an analysis of the equirectangular panorama image as addressed above; moreover, depth prediction based on neural networks [¶ 0068-0069 and ¶ 0117-0118]). 
Yin in view of Baldwin and Lee and Gausebeck are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin and Lee, to incorporate causing a capture session to be customized by configuring a capture parameter of the camera, wherein the capture parameter comprises camera resolution, focus, and flash; acquiring, by the camera, inertial data and the panorama image of the interior spaces according to the customized capture session; generating an equirectangular panorama image by temporally aligning the inertial data with image data associated with the panorama image; and applying a trained model to the equirectangular panorama image to produce a series of outputs, wherein each output in the series of outputs is representative of a corresponding depth that is predicted by the trained model based on an analysis of the equirectangular panorama image (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).

Regarding claim 2, Yin in view of Baldwin, Lee, and Gausebeck further discloses the non-transitory medium of claim 1, wherein each juncture in the series of junctures represents a wall-wall boundary at which a pair of walls join (Yin; each juncture in the series of junctures represents a wall-wall boundary at which a pair of walls join [¶ 0030 and ¶ 0047]; moreover, determination/acquisition of wall information [¶ 0039 and ¶ 0044]).

Regarding claim 3, Yin in view of Baldwin, Lee, and Gausebeck further discloses the non-transitory medium of claim 1, wherein the camera is contained in the computing device (Yin; the camera [¶ 0029 and ¶ 0038-0040] is contained in the mobile image acquisition device (i.e. computing device) [¶ 0070 and ¶ 0073], as illustrated within Figs. 1A-B), and wherein the operations (Yin; the operations, as addressed within the parent claim(s)) further comprise:
in response to receiving the input, configuring a capture session so that one or more of the panorama image is made available by an operating system of the computing device after being generated by the camera (Yin, the operations, as addressed above, comprises configuring a capture session so that the panorama image is made available by an operating system of the computing device [¶ 0037-0038 and ¶ 0047-0048] after being generated by the camera [¶ 0044-0046] in response to receiving the input [¶ 0039-0040]; moreover, user controlled device [¶ 0025 and ¶ 0029]; wherein, an operating system’s functionally is implicit, given the nature of a computing device with programing).  
Gausebeck further teaches in response to receiving the input, configuring a capture session so that one or more of the panorama image and the equirectangular panorama image is made available by an operating system of the computing device after being generated by the camera (Gausebeck; configuring a capture session (through the auxiliary data component) [¶ 0122-0125] so that one or more of the panorama image (of the 2D image data) and the equirectangular panorama image (of the modeling data) is made available by an operating system (of the processing module) of the computing device after being generated by the camera [¶ 0097-0098, ¶ 0101-0102, and ¶ 0122] in response to operated used (i.e. receiving input) [¶ 0085-0086]; moreover, default or user selected camera settings [¶ 0123-0124, ¶ 0132, and ¶ 0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin, Lee, and Gausebeck, to incorporate in response to receiving the input, configuring a capture session so that one or more of the panorama image and the equirectangular panorama image is made available by an operating system of the computing device after being generated by the camera (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).

Regarding claim 4, Yin in view of Baldwin, Lee, and Gausebeck further discloses the non-transitory medium of claim 3, wherein the panorama image is representative of a series of frames with overlapping portions that are joined together by the operating system of the computing device to collectively represent the interior space (Yin; the panorama image [¶ 0047-0048] is representative of a series of frames with overlapping portions [¶ 0032 and ¶ 0044-0046] that are joined together by the operating system of the computing device to collectively represent the interior space [¶ 0037-0038 and ¶ 0047-0048]; moreover, 360-degree capturing of a space [¶ 0025 and ¶ 0039-0040]).

Regarding claim 5, Yin in view of Baldwin, Lee, and Gausebeck further discloses the non-transitory medium of claim 1, wherein said establishing (Yin; the establishing, as addressed within the parent claim(s)) further comprises:
creating a three-dimensional (3D) floor plan for the interior space that is based on the dimensions (Yin; establishing, as addressed above, comprises creating a 3D floor plan for the interior space that is based on the dimensions [¶ 0011-0012 and ¶ 0048]).  

Regarding claim 6, Yin in view of Baldwin, Lee, and Gausebeck further discloses the non-transitory medium of claim 1, wherein the trained model performs classification of data corresponding to one or more of the panorama image to produce the series of outputs (Yin; the trained model performs classification of data corresponding to one or more of the panorama image to produce the series of outputs [¶ 0015, ¶ 0019, and ¶ 0055-0056]).
Lee further teaches wherein the trained model performs pixel-wise classification of pixel data corresponding to the image in a columnar matter to produce the series of outputs (Lee; the trained model performs pixel-wise classification of pixel data corresponding to the image in a columnar matter to produce the series of outputs [¶ 0032, ¶ 0036, and ¶ 0042], as illustrated within Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin, Lee, and Gausebeck, to incorporate wherein the trained model performs pixel-wise classification of pixel data corresponding to the image in a columnar matter to produce the series of outputs (as taught by Lee), in order to provide accurate representation of an environment using imagery (Lee; [¶ 0005, ¶ 0030, and ¶ 0036]).
Gausebeck further teaches pixel data corresponding to one or more of the panorama image and the equirectangular panorama image (Gausebeck; pixel data corresponding to one or more of the panorama image and the equirectangular panorama image [¶ 0102-0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin, Lee, and Gausebeck, to incorporate pixel data corresponding to one or more of the panorama image and the equirectangular panorama image (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 1, due to the similarities claim 10 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 10; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Yin discloses a method implemented by a computer program executing on a computing device (Yin; a method implemented by a computer program executing on a computing device [¶ 0069, ¶ 0071, ¶ 0073, and ¶ 0075]), the method comprising: 
causing display of at least a portion of the panorama image with graphical elements overlaid thereon in a form of a bounding box (Yin; the method, as addressed above, comprises causing display of at least a portion of the panorama image with graphical elements overlaid thereon in a form of a bounding box (i.e. subset) [¶ 0047-0048], as illustrated within Fig. 2D).
Yin as modified by Baldwin fails to disclose an equirectangular panorama image; and
 wherein a perimeter of the bounding box is defined by a set of four outputs, the four outputs being a subset of the series of outputs, and wherein the set of four outputs includes a first output representing a floor-wall boundary, a second output representing a ceiling-wall boundary, and third and fourth outputs representing different wall-wall boundaries.  
However, Lee teaches wherein a perimeter of the bounding box is defined by a set of four outputs (Lee; a perimeter of the bounding box is defined by a set of four outputs [¶ 0037-0038], as illustrated within Fig. 2; moreover, boxy room layout [¶ 0073], as illustrated within Figs. 7A-G), the four outputs being a subset of the series of outputs (Lee; the four outputs, as addressed above, being a subset of the series of outputs [¶ 0041-0042 and ¶ 0044]), and wherein the set of four outputs includes a first output representing a floor-wall boundary, a second output representing a ceiling-wall boundary, and third and fourth outputs representing different wall-wall boundaries (Lee; the set of four outputs includes a first output representing a floor-wall boundary, a second output representing a ceiling-wall boundary, and third and fourth outputs representing different wall-wall boundaries [¶ 0037-0038], as illustrated within Fig. 2).  
Yin in view of Baldwin and Lee are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin, to incorporate wherein a perimeter of the bounding box is defined by a set of four outputs, the four outputs being a subset of the series of outputs, and wherein the set of four outputs includes a first output representing a floor-wall boundary, a second output representing a ceiling-wall boundary, and third and fourth outputs representing different wall-wall boundaries (as taught by Lee), in order to provide accurate representation of an environment using imagery (Lee; [¶ 0005, ¶ 0030, and ¶ 0036]).
Yin as modified by Baldwin and Lee fail to disclose an equirectangular panorama image.
However, Gausebeck teaches an equirectangular panorama image (Gausebeck; an equirectangular panorama image [¶ 0101-0102]).
Yin in view of Baldwin and Lee and Gausebeck are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin and Lee, to incorporate an equirectangular panorama image (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).
(further refer to the rejection of claim 1)

Regarding claim 11, Yin in view of Baldwin, Lee, and Gausebeck further disclose the method of claim 10, wherein the method (Yin; the method, as addressed within the parent claim(s)) further comprises: 
encoding information regarding the layout in a data structure that is associated with the interior space (Yin; the method, as addressed above, comprises encoding information regarding the layout in a data structure (i.e. spares graph) that is associated with the interior space [¶ 0015 and ¶ 0050-0052]); and
causing transmission of the data structure to a destination external to the computing device (Yin; causing transmission of the data structure to a destination external to the computing device [¶ 0070, ¶ 0072, and ¶ 0075]; moreover, transmitting information of attributes [¶ 0195]).  
Lee further teaches establishing the layout of the interior space based on the series of outputs (Lee; establishing the layout of the interior space [¶ 0037-0038 and ¶ 0073] based on the series of outputs [¶ 0041-0042 and ¶ 0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin, Lee, and Gausebeck, to incorporate establishing the layout of the interior space based on the series of outputs (as taught by Lee), in order to provide accurate representation of an environment using imagery (Lee; [¶ 0005, ¶ 0030, and ¶ 0036]).

Regarding claim 12, Yin in view of Baldwin, Lee, and Gausebeck further discloses the method of claim 10, acquiring a series of measurements that are generated by a motion sensor of the computing device contemporaneously with the acquiring of the at least two images (Yin; acquiring a series of measurements that are generated by a motion sensor of the computing device contemporaneously with the acquiring of the at least two images [¶ 0037-0040]; moreover, measured determinations [¶ 0018, ¶ 0025, and ¶ 0029]);
wherein the panorama image is generated by combining the at least two images based on the series of measurements (Yin; the panorama image is generated by combining the at least two images based on the series of measurements [¶ 0037-0038, ¶ 0040-0041, and ¶ 0047-0048]; moreover, angles associated with direction and position in forming panoramic imaging [¶ 0047-0048]).  
Gausebeck further teaches wherein acquiring the inertial data comprises acquiring a series of measurements that are generated by a motion sensor of the camera contemporaneously with the acquiring of the at least two images (Gausebeck; acquiring the inertial data comprises acquiring a series of measurements that are generated by a motion sensor of the camera [¶ 0123-0124 and ¶ 0132] implicitly contemporaneously with the generation of the at least two images [¶ 0098-0099 and ¶ 0122], as illustrated within Fig. 8 and Fig. 9); 
wherein the equirectangular panorama image is generated by combining the at least two images based on the series of measurements (Gausebeck; the equirectangular panorama image is generated by combining the at least two images based on the series of measurements [¶ 0101-0102, ¶ 0123-0124, and ¶ 0132]; moreover, the auxiliary data can be used by the 3D model generation component to facilitate aligning images, (and with their associated derived 3D data), captured at different capture positions and/or orientations relative to one another in a three-dimensional coordinate space, and a 2D image can be employed by the 3D model generation component to facilitate generating 3D models based on the 2D image and derived 3D data determined for the 2D image [¶ 0129-0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Baldwin, Lee, and Gausebeck, to incorporate acquiring the inertial data comprises acquiring a series of measurements that are generated by a motion sensor of the camera contemporaneously with the acquiring of the at least two images; wherein the equirectangular panorama image is generated by combining the at least two images based on the series of measurements (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).



Claim(s) 13-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Lee, and further in view of Gausebeck.
	

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 13.

Regarding claim 14, Yin in view of Lee and Gausebeck further discloses the method of claim 13, further comprising: 
applying a second model to the two or more images to produce an output that is representative of an object that is predicted by the second model (Yin; applying a 2nd  model to the two or more images to produce an output that is representative of an object (i.e. predicted room type, predicted inter-room connection types) that is predicted by the 2nd model [¶ 0055-0056]; moreover, the output/results of the applied prediction corresponds to identified room types (i.e. nodes, objects) and/or identified inter-room connection types (i.e. edges, object) [¶ 0057-0058] from the data of two or more images [¶ 0047-0048]; and moreover, FPSDM corresponding to a model for prediction [¶ 0092 and ¶ 0094-0096], as illustrated within Fig. 6A).

Regarding claim 15, Yin in view of Lee and Gausebeck further discloses the method of claim 13, further comprising applying a second model to the image to produce an output representative of a bounding box or pixel-wise classification that includes pixels of image that correspond to an object (Lee; applying a second model to the image to produce an output representative [¶ 0037-0038 and ¶ 0073-0074] of a bounding box or pixel-wise classification that includes pixels of the image that correspond to the object [¶ 0032, ¶ 0036, and ¶ 0042], as illustrated within Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Lee and Gausebeck, to incorporate applying a second model to the image to produce an output representative of a bounding box or pixel-wise classification that includes pixels of image that correspond to an object (as taught by Lee), in order to provide accurate representation of an environment using imagery (Lee; [¶ 0005, ¶ 0030, and ¶ 0036]).
Gausebeck further teaches applying a second model to the equirectangular panorama image to produce an output representative of a bounding box or pixel-wise classification (Gausebeck; applying a second model to the equirectangular panorama image to produce an implicit output representative of a pixel-wise classification that includes pixels [¶ 0099, ¶ 0101-0103, and ¶ 0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Lee and Gausebeck, to incorporate applying a second model to the equirectangular panorama image to produce an output representative of a bounding box or pixel-wise classification (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).

Regarding claim 16, Yin in view of Lee and Gausebeck further discloses the method of claim 14, wherein the second model is one of a series of models that are applied to the panorama image for object classification purposes (Yin; the 2nd model is one of a series of models (i.e. room prediction model, inter-room prediction model) that are applied to the panorama image for object classification purposes [¶ 0055-0056]; moreover, the output/results of the applied prediction corresponds to the classification of room types (i.e. nodes, objects) and/or classification of inter-room connection types (i.e. edges, object) [¶ 0057-0058] of the panorama mage [¶ 0047-0048]), and wherein each model in the series of models is trained to predict a different type of object (Yin; each model in the series of models is trained to predict a different type of object [¶ 0055-0056]).
Gausebeck further teaches a model applied to the equirectangular panorama image (Gausebeck; model applied to the equirectangular panorama image [¶ 0065-0068 and ¶ 0102-0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Lee and Gausebeck, to incorporate a model applied to the equirectangular panorama image (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).

Regarding claim 17, Yin in view of Lee and Gausebeck further discloses the method of claim 14, further comprising: 
encoding information regarding the object in the data structure that is associated with the physical space (Yin; encoding information regarding the type (i.e. node, edge, object) in a data structure (i.e. spares graph) that is associated with the physical space [¶ 0050-0052 and ¶ 0055-0056]; moreover, one or more classification neural networks [¶ 0015] are part of FPSDM [¶ 0092 and ¶ 0094-0096] associated with physical space (i.e. room(s), floor plan) [¶ 0054-0055 and ¶ 0057-0058]).  

Regarding claim 19, Yin in view of Lee and Gausebeck further discloses the method of claim 13, further comprising:
estimating, based on the two or more images, focal lengths needed to generate the panorama image (Yin; estimating depth/distances (i.e. focal lengths) needed to generate the panorama image based on the two or more images [¶ 0011, ¶ 0029, and ¶ 0037-0038]; moreover, determining relative positional information between pairs of acquisition locations that are visible to each other [¶ 0039-0041]; and moreover, angles associated with direction and position in forming panoramic imaging [¶ 0047-0048]); 
determining, based on a series of measurements, a location of each of the two or more images relative to a geography of the physical space (Yin; determining a location of each of the two or more images relative to a geography of the physical space based on a series of measurements ¶ 0011 and ¶ 0037-0039]; moreover, angled locations [¶ 0032 and ¶ 0047-0048]); and
combining the two or more images based on the location (Yin; combining/linking the two or more images based on the location [¶ 0037-0038, ¶ 0040-0041, and ¶ 0047-0048]).  
Gausebeck further teaches generating the equirectangular panorama image (Gausebeck; generate the equirectangular panorama image [¶ 0101-0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Lee and Gausebeck, to incorporate generating the equirectangular panorama image (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).

Regarding claim 20, Yin in view of Lee and Gausebeck further discloses the method of claim 13, further comprising: 
causing display of the panorama image on an interface (Yin; causing display of the panorama image on an interface [¶ 0011, ¶ 0023, and ¶ 0026]; moreover, displaying of panorama images to a user [¶ 0047-0048]).
Lee further teaches indicating a location of each juncture that is predicted by the model by overlaying at least one bounding box on the image (Lee; indicating a location of each juncture that is predicted by the model by overlaying at least one bounding box on the image [¶ 0037-0038], as illustrated within Fig. 2), wherein a perimeter of the bounding box is defined by a set of four outputs (Lee; a perimeter of the bounding box is defined by a set of four outputs [¶ 0037-0038], as illustrated within Fig. 2; moreover, boxy room layout [¶ 0073], as illustrated within Figs. 7A-G), and wherein the set of four outputs includes a first output representing a floor-wall boundary, a second output representing a ceiling-wall boundary, and third and fourth outputs representing different wall-wall boundaries (Lee; the set of four outputs includes a first output representing a floor-wall boundary, a second output representing a ceiling-wall boundary, and third and fourth outputs representing different wall-wall boundaries [¶ 0037-0038], as illustrated within Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Lee and Gausebeck, to incorporate indicating a location of each juncture that is predicted by the model by overlaying at least one bounding box on the image, wherein a perimeter of the bounding box is defined by a set of four outputs, and wherein the set of four outputs includes a first output representing a floor-wall boundary, a second output representing a ceiling-wall boundary, and third and fourth outputs representing different wall-wall boundaries (as taught by Lee), in order to provide accurate representation of an environment using imagery (Lee; [¶ 0005, ¶ 0030, and ¶ 0036]).
Gausebeck further taches causing display of the equirectangular panorama image on an interface (Gausebeck; causing implicit display of the equirectangular panorama image on an interface [¶ 0062, ¶ 0081, and ¶ 0087]; wherein, the rendered model data [¶ 0074-0076], is associated with generating a 3D model or representation of the 3D model of an environment corresponding to a floorplan model of the environment (e.g., in implementations in which the environment comprises an interior of an architectural space, such as house) [¶ 0077-0078], as further associated with an equirectangular panorama image [¶ 0101]); and
indicating representations within the equirectangular panorama image (Gausebeck; implicitly indicating representations within model data [¶ 0077-0080] further corresponding to an equirectangular panorama image [¶ 0101-0102])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Lee and Gausebeck, to incorporate causing display of the equirectangular panorama image on an interface; and indicating representations within the equirectangular panorama image (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).

Regarding claim 21, Yin in view of Lee and Gausebeck further discloses the method of claim 20, wherein said causing is performed in near real time as a camera of the computing device is panned across the physical space to generate the panorama image (Yin; said causing is performed in (subjectively) near real time as a camera of the computing device is panned across the physical space [¶ 0038-0040 and ¶ 0044] to generate the panorama image [¶ 0047-0048]).   
Lee further teaches said indicating is performed in near real time (Lee; said causing and said indicating are performed in (subjectively) near real time [¶ 0042 and ¶ 0073-0074]; moreover, substantially real-time [¶ 0116 and ¶ 0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Lee and Gausebeck, to incorporate said indicating is performed in near real time (as taught by Lee), in order to provide accurate representation of an environment using imagery (Lee; [¶ 0005, ¶ 0030, and ¶ 0036]).
Gausebeck further teaches a camera of the computing device is panned across the physical space to generate the equirectangular panorama image (Gausebeck; a camera of the computing device scans (i.e. pans across, rotates across) the physical space [¶ 0071, ¶ 0132, and ¶ 0143] to generate the equirectangular panorama image [¶ 0101-0102 and ¶ 0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yin as modified by Lee and Gausebeck, to incorporate a camera of the computing device is panned across the physical space to generate the equirectangular panorama image (as taught by Gausebeck), in order to improve techniques for generating 3D data for 2D images using affordable, user friendly devices, and techniques for accurately and efficiently aligning the 2D images using the 3D data to generate immersive 3D environments (Gausebeck; [¶ 0003-0004 and ¶ 0030]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616